TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00650-CR

NO. 03-94-00651-CR

AND

NO. 03-94-00652-CR





Cedric Todd Carter, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 265TH JUDICIAL DISTRICT

NOS. F94-55366-KR, F94-53949-LR & F94-52156-NR 

HONORABLE KEITH T. DEAN, JUDGE PRESIDING





PER CURIAM

	In the first two of these causes, appellant pleaded guilty to possessing cocaine with
intent to deliver.  Controlled Substances Act, 71st Leg., R.S., ch. 678, sec. 1, § 481., 1989 Tex.
Gen. Laws 2230, 2935 (Tex. Health & Safety Code Ann. § 481.112, since amended).  In the
third, appellant pleaded guilty to delivering cocaine.  Id.  The district court assessed punishment
in each cause at imprisonment for twenty-five years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of his right to examine the appellate records and
to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  Further, we find nothing in the records that might arguably support
the appeals.
	The judgments of conviction are affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed on All Causes 
Filed:   February 15, 1995
Do Not Publish